MAUCK, J.
’ 1. Executive department of municipal government is alone concerned with appointment and removal of chief of police, and must bear responsibility for chief’s conduct.
2. That administrative officer or body first hears matter that is subsequently appealed to judicial tribunal does not prevent such officer or body from becoming actual party to proceeding on appeal in courts, but original administrative officer or body of necessity becomes party to appellate proceedings.
3. Where chief of police appealed from order of civil service commission affirming his removal from office by mayor, judgment of Common Pleas determining that chief of police was entitled to office and that no sufficient grounds existed for his removal impliedly required mayor to restore police chief to office and enjoined mayor from appointing another to fill office of chief’ of police, and hence mayor in official capacity, had right to have judgment reviewed in Court of Appeals, by petition in error.
(Middleton, J., concurs. S.ayre. PJ., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.